UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-2094



USMV RIGHTS OF MAN, Thales Biddle Davidson,
Master,

                                            Plaintiff - Appellant,

          and


PETER M. DAVIDSON, Mate; JOHN D. WILLARD, the
Vessel’s Owners; ALBERT B. HOUSE; ANDREW J.
KAELIN,

                                                      Plaintiffs,

          versus


CITY OF ANNAPOLIS,

                                             Defendant - Appellee,

          and


EDWARD C. HARTMAN, II; CHESAPEAKE CHARTERS;
PORT OF ANNAPOLIS; THE STATE OF MARYLAND;
CHESAPEAKE   MARINE    TOURS   AND   CHARTERS;
ANNAPOLIS BOAT SHOWS, INCORPORATED; THE BALTI-
MORE SUN; CAPITAL GAZETTE COMMUNICATIONS, IN-
CORPORATED; PAUL GOETZKE; JOHN C. PATMORE;
EILEEN FOGARTY; RUSSELL MORGAN; TERESA DE
GRAFF; WAYNE TURNER; SHEPARD TULLIER; LOUISE
HAMMOND; EMORY HARRISON; F. WILLIAM SIELING,
III; MARYLAND WATERMEN'S ASSOCIATION,

                                                      Defendants.
Appeal from the United States District Court for the District of
Maryland, at Baltimore. Joseph H. Young, Senior District Judge.
(CA-97-3354-Y)


Submitted:   April 30, 1999                 Decided:   May 25, 1999


Before WILKINS and MOTZ, Circuit Judges, and HALL, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Thales Biddle Davidson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Appellant filed an untimely notice of appeal.    We dismiss for

lack of jurisdiction.    The time periods for filing notices of

appeal are governed by Fed. R. App. P. 4.    These periods are “man-

datory and jurisdictional.”   Browder v. Director, Dep’t of Correc-

tions, 434 U.S. 257, 264 (1978) (quoting United States v. Robinson,

361 U.S. 220, 229 (1960)).    Parties to civil actions have thirty

days within which to file in the district court notices of appeal

from judgments or final orders.   Fed. R. App. P. 4(a)(1).    The only

exceptions to the appeal period are when the district court extends

the time to appeal under Fed. R. App. P. 4(a)(5) or reopens the

appeal period under Fed. R. App. P. 4(a)(6).

     The district court entered its order on May 20, 1998; Appel-

lant’s notice of appeal was filed on July 20, 1998, which is beyond

the thirty-day appeal period. Appellant’s failure to note a timely

appeal or obtain an extension of the appeal period leaves this

court without jurisdiction to consider the merits of Appellant’s

appeal.   We therefore dismiss the appeal.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                             DISMISSED




                                  3